

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.9


MATTHEWS INTERNATIONAL CORPORATION


1994 DIRECTOR FEE PLAN,
as amended through November 13, 2007




SECTION 1
Purposes; Reservation of Shares


(a)           Purposes.  The purposes of the 1994 Director Fee Plan, as amended
through November 13, 2007 (the "Plan") are:


 
(1) to provide for each Director of Matthews International Corporation (the
"Corporation") who is not also an employee of the Corporation or any of its
Subsidiaries ("Director") the payment of retainer fees and, in the case of a
Director who is Chairperson (the “NE Chairperson”), an additional retainer fee
for future services to be performed by such Director ("Director Fees") as a
member of the Board of Directors of the Corporation (the "Board") in cash or in
shares of Class A Common Stock, par value $1.00 per share, of the Corporation
("Common Stock") and, in the case of payment to the Directors of the Director
Fees in shares of Common Stock, to increase the identification of interests
between such Directors and the shareholders of the Corporation;



 
(2) to provide current payment in cash (or if a Director shall elect to defer
receipt, future payment in shares of Common Stock) to each Director (except the
NE Chairperson) for:



(a)  
fees paid for attendance at meetings of the Board ("Board Meeting Fees");



(b)  
fees paid to Directors for attendance at meetings of Committees of the Board
("Committee Meeting Fees");



(c)  
annual retainer fees paid to the Chairperson of a Committee ("Committee
Chairperson Retainer Fees");



(d)  
annual retainer fees paid to the Lead Director of the Board of Directors (“Lead
Director Fee”); and



(e)  
fees paid to a Director for attendance at the annual shareholders' meeting of
the Corporation ("Shareholders' Meeting Fees") (subsections (a)-(e) are
collectively referred to herein as "Meeting Fees"); and



 
(3) to increase the identification of interests between the Directors and the
shareholders of the Corporation by permitting the Nominating and Corporate
Governance Committee of the Board (the “Committee”) or a Stock Compensation
Subcommittee of the Committee (the “Subcommittee”) to award restricted stock,
nonstatutory stock options and/or stock appreciation rights to each Director on
the fifteenth (15th) business day after the annual shareholders’ meeting of the
Corporation.



For purposes of the Plan, the term "Subsidiary" means any corporation in an
unbroken chain of corporations beginning with the Corporation, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.


As used hereinafter, the term “Committee” shall mean either the Nominating and
Corporate
Governance Committee or the Subcommittee, if the Subcommittee is authorized by
the Board to act under this Plan.


(b)           Reservation of Shares.  Except as otherwise provided in this
Section 1(b), the aggregate number of shares of Common Stock which may be issued
under the Plan or credited to Deferred Stock Compensation Accounts for
subsequent issuance under the Plan is limited to 300,000 shares, subject to
adjustment and substitution as set forth in Section 12 hereof.  Shares issued
under the Plan may be authorized but unissued shares or shares previously issued
and thereafter acquired by the Corporation or partly each, as shall be
determined from time to time by the Board.  If any stock option or stock
appreciation right granted under the Plan is cancelled by mutual consent,
forfeited, or terminates or expires for any reason without having been exercised
in full, or if any restricted shares awarded under the Plan are forfeited, the
number of shares subject thereto, in the case of stock options or stock
appreciation rights, or the number of shares forfeited, in the case of
restricted shares, shall again be available for all purposes of the Plan.  In
addition to the number of shares of Common Stock authorized for issuance or
crediting by the first sentence of this Section 1(b), the number of shares of
Common Stock which are surrendered (or to which ownership has been certified) in
full or partial payment to the Corporation of the option price of a stock option
granted under the Plan shall be available for all purposes of the Plan.




SECTION 2
Eligibility


Any non-employee Director of the Corporation who is separately compensated in
the form of Director Fees or Meeting Fees for services on the Board shall be
eligible to participate in the Plan.




SECTION 3
Payment of Director Fees in Cash or Common Stock


(a)           Current Payment.  Subject to the provisions of Section 3(b)
hereof, on the fifteenth (15th) business day following the annual meeting of the
shareholders of the Corporation (each such date of payment referred to as a
"Payment Date"), each Director as of that date shall receive payment of Director
Fees by:


 
(i)
the payment to the Director of cash of thirty thousand dollars ($30,000)
(eighteen thousand dollars ($18,000) for Payment Dates before January 1, 2005)
and, in the case of the NE Chairperson, an additional forty-five thousand
dollars ($45,000) (or such other amount determined by the Board or by any
committee of the Board which the Board authorizes to determine such amount) (the
“Retainer Fee Amount”); or



 
(ii)
the issuance to the Director of a number of whole shares of Common Stock equal
to the Retainer Fee Amount divided by the Fair Market Value of one share of the
Common Stock, as defined in Section 15 hereof, on such Payment Date (rounded
upward to the next whole share).



The Committee shall determine by November 30 of each year whether Director Fees
will be paid in cash or in shares of Common Stock to the Directors in the
following calendar year.  Unless the Committee otherwise determines and
communicates such determination to the Directors by November 30 of the year
immediately preceding the year of payment, the Directors Fees shall be paid in
shares of Common Stock.  Notwithstanding the foregoing, if the Director Fees are
to be paid in cash, a Director may elect to receive payment of the Director Fees
in shares and shall receive a number of shares of Common Stock equal to the
Retainer Fee Amount divided by the Fair Market Value of one share of the Common
Stock, as defined in Section 15 hereof, on the Payment Date (rounded upward to
the next whole share) (a “Current Stock Election”).  Such election shall be made
by filing a Notice of Election with the Secretary of the Corporation in the form
prescribed by the Corporation.


(b)           Stock Deferral Election.  Regardless of whether Director Fees are
to be paid in either cash or shares of Common Stock, each Director may elect to
defer the receipt of Director Fees in shares of Common Stock for a calendar year
(a "Stock Deferral Election") by filing a Notice of Election with the Secretary
of the Corporation in the form prescribed by the Corporation.


(c)           Election Procedures.  Both a Current Stock Election and a Stock
Deferral Election (collectively, “Director Fee Elections”) shall be effective on
January 1 of the year following the date on which the Notice of Election is
filed.  Director Fee Elections shall be effective on the date on which the
Notice of Election is filed with respect to Director Fees payable after the time
of a person's initial election to the office of Director, or any subsequent
re-election if immediately prior thereto such person was not serving as a
Director, provided (i) the Director files such Notice of Election within ten
(10) business days subsequent to being elected or re-elected as a Director and
(ii) a Stock Deferral Election shall only be effective for Director Fees payable
for services performed after the Notice of Election is filed.  Director Fee
Elections shall apply to all Director Fees otherwise payable while such Director
Fee Election is effective.  Each Director may terminate a Current Stock Election
and receive current payment of Director Fees in cash (where the Committee has
elected to pay Director Fees in cash) and may terminate a Stock Deferral
Election and receive current shares of Common Stock or cash (where the Committee
has elected to pay Director Fees in cash) by filing a Notice of Termination with
the Secretary of the Corporation in the form prescribed by the Corporation,
which shall be effective on January 1 of the year following the date on which a
Notice of Termination is filed.  A Director Fee Election shall continue in
effect until the effective date of any Notice of Termination.  Director Fee
Elections may be made by a Director even if such Director has not made a Meeting
Fee Deferral Election (as defined below).


(d)           Share Certificates.  As of the date on which the Director Fees are
payable in shares of Common Stock pursuant to Section 3(a) hereof or, if a Stock
Deferral Election was made, Sections 5 and 6 hereof, the Corporation shall issue
share certificates to the Director for the shares of Common Stock received under
the Plan and the Director shall be a shareholder of the Corporation with respect
to any such shares.




SECTION 4
Payment of Meeting Fees


(a)           Current Cash Payment.  Subject to the provisions of Sections 4(b)
and 4(c) hereof, except as set forth below effective on and after the date of
the 2007 annual meeting of the shareholders of the Corporation (the “2007 Annual
Meeting Date”), each Director (other than the NE Chairperson) shall receive
payment of Meeting Fees in cash in the following amounts (or such other amounts
determined by the Board or by any committee of the Board which the Board
authorizes to determine such amounts):


Board Meeting Fees:
$1,500 for attendance at each meeting
Committee Meeting Fees:
$1,000 for attendance at each meeting
Committee Chairperson Retainer Fees:
$5,000 (or $7,500 in the case of the Audit Committee Chairperson) for a year of
service as a Committee Chairperson
Lead Director Fees (effective after 2006 Annual meeting):
$5,000 for a year of service as the Lead Director.
Shareholders' Meeting Fees:
$1,500 for attendance at each meeting



(The amount and payment of Meeting Fees for meetings prior to the 2007 Annual
Meeting Date shall be governed by the provisions of this Section 4(a) as in
effect prior to 2007.)  Except as set forth in Sections 4(b) and 4(c) hereof,
each Director shall receive payment of Meeting Fees (other than Committee
Chairperson Retainer Fees and Lead Director Fee) within ten (10) business days
following the meeting with respect to which such fees are payable.  Except as
set forth in Sections 4(b) and 4(c) hereof, each Committee Chairperson shall
receive payment of Committee Chairperson Retainer Fees and the Lead Director
shall receive payment of the Lead Director Fees on the fifteenth (15th) business
day following the person’s annual election or re-election to such position.  The
amount and time of payment of Meeting Fees may be changed from time to time by
the Board in its sole discretion.


(b)           Deferred Payment of Meeting Fees.  Each Director may elect to
receive all Meeting Fees for a calendar year in shares of Common Stock rather
than cash, as set forth in Section 4(c) hereof, provided the Director elects to
defer the receipt of such shares of Common Stock (a "Meeting Fee Deferral
Election").  A Meeting Fee Deferral Election may be made only by filing a Notice
of Election with the Secretary of the Corporation in the form prescribed by the
Corporation, and shall be effective for meetings, and, if applicable, Committee
Chairperson Retainer Fees or Lead Director Fees payable, on and after January 1
of the year following the date on which the Notice of Election is filed;
provided, however, that (i) a Meeting Fee Deferral Election made by a Notice of
Election filed on or before the close of business on May 14, 1999 shall be
effective with regard to meetings on or after May 15, 1999, and (ii) a Meeting
Fee Deferral Election shall be effective on the date on which the Notice of
Election is filed after the time of a person's initial election, or any
subsequent re-election, to the office of Director with respect to Meeting Fees
and, if applicable, Committee Chairperson Retainer Fees or Lead Director Fees,
payable for services performed after the Meeting Fee Deferral Election is filed
if (A) immediately prior thereto such person was not serving as a Director, and
(B) such Notice of Election is filed within ten (10) business days subsequent to
such person being elected or re-elected as a Director.  A Meeting Fee Deferral
Election shall apply to all Meeting Fees which would otherwise be payable for
meetings held while such Meeting Fee Deferral Election is effective.  A Director
may terminate a Meeting Fee Deferral Election only by filing a Notice of
Termination with the Secretary of the Corporation in the form prescribed by the
Corporation, which Notice of Termination shall be effective for meetings and, if
applicable, Committee Chairperson Retainer Fees or Lead Director Fees payable on
and after January 1 of the year following the date on which a Notice of
Termination is filed.  A Meeting Fee Deferral Election shall continue in effect
until the effective date of any Notice of Termination, after which the Meeting
Fees shall be payable in accordance with Section 4(a) hereof.  A Meeting Fee
Deferral Election may be made by a Director even if such Director has not made a
Current Stock Election or a Stock Deferral Election.  A Meeting Fee Deferral
Election shall apply to all but not less than all Meeting Fees.


(c)           Deferred Meeting Fees Credited in Shares of Common Stock.  Each
Director who has made a Meeting Fee Deferral Election effective for Meeting Fees
otherwise payable in cash for a calendar year shall receive a credit to a
Deferred Stock Compensation Account (as defined in Section 5(a) hereof) in the
name of such Director on the first Payment Date following such calendar
year.  Such credit shall be a number of shares of Common Stock (including
fractional shares to at least two decimal places) equal to (i) the aggregate
amount of all Meeting Fees subject to such Meeting Fee Deferral Election
otherwise payable during such calendar year to such Director in cash under
Section 4(a) hereof if no Meeting Fee Deferral Election had been made, divided
by (ii) the Fair Market Value of one share of the Common Stock, as defined in
Section 15 hereof, on such Payment Date.  No interest or other amount shall be
paid or credited to a Director notwithstanding that Meeting Fees which otherwise
would have been payable under Section 4(a) hereof in cash are not reflected as a
credit to such Deferred Stock Compensation Account until the Payment Date.


(d)           Share Certificates.  If a Meeting Fee Deferral Election was made,
then as of the date on which the Meeting Fees are payable in shares of Common
Stock pursuant to Sections 5 and 6 hereof, the Corporation shall issue share
certificates to the Director for the shares of Common Stock received under the
Plan and the Director shall be a shareholder of the Corporation with respect to
any such shares.




SECTION 5
Deferred Stock Compensation Account


(a)           General.  The amount of any Director Fees or Meeting Fees deferred
in accordance with a Stock Deferral Election or a Meeting Fee Deferral Election
shall be credited to a deferred stock compensation account maintained by the
Corporation in the name of the Director (a "Deferred Stock Compensation
Account").  A separate Deferred Stock Compensation Account shall be maintained
for each amount of deferred Director Fees or Meeting Fees for which a Director
has elected a different number of payment installments or as otherwise
determined by the Committee.  On each Payment Date that a Stock Deferral
Election is effective for a Director or on which a credit to a Deferred Stock
Compensation Account is to be made under Section 4(c) hereof pursuant to a
Meeting Fee Deferral Election, the Director's Deferred Stock Compensation
Account(s) shall be credited on the Payment Date with the number of shares of
Common Stock (including fractional shares to at least two decimal places) which
(i) otherwise would have been payable to the Director under Section 3(a) hereof
on such Payment Date if the Director Fees had been payable to the Director in
shares of Common Stock, whether the Director Fees were payable in cash or in
shares of Common Stock, and/or (ii) are to be so credited in accordance with
Section 4(c) hereof.  If a dividend or distribution is paid on the Common Stock
in cash or property other than Common Stock, on the date of payment of the
dividend or distribution to holders of the Common Stock, each Deferred Stock
Compensation Account shall be credited with a number of shares of Common Stock
(including fractional shares) equal to the number of shares of Common Stock that
had been credited to such Account on the date fixed for determining the
shareholders entitled to receive such dividend or distribution multiplied by the
amount of the dividend or distribution paid per share of Common Stock divided by
the Fair Market Value of one share of the Common Stock, as defined in Section 15
hereof, on the date on which the dividend or distribution is paid.  If the
dividend or distribution is paid in property other than Common Stock, the amount
of the dividend or distribution shall equal the fair market value of the
property on the date on which the dividend or distribution is paid.  Except as
provided in Section 12 hereof, the immediately preceding two sentences shall not
apply to dividends or distributions paid on the Common Stock in cash or property
other than Common Stock on or after March 14, 1997 with respect to Directors on
such date or Directors elected thereafter.  Such dividends or distributions
shall neither be credited to the Director's Deferred Stock Compensation Account
nor paid to the Director.  The Deferred Stock Compensation Account of a Director
shall be charged on the date of distribution with any distribution of shares of
Common Stock made to the Director from such Account pursuant to Section 5(b)
hereof.


(b)           Manner of Payment.  The balance of a Director's Deferred Stock
Compensation Account will be paid in shares of Common Stock to the Director or,
in the event of the Director's death, to the Director's Beneficiary as defined
in Section 5(c) hereof.  A Director may elect at the time of filing the Notice
of Election for a Stock Deferral Election or a Meeting Fee Deferral Election to
receive payment of the shares of Common Stock credited to the Director's
Deferred Stock Compensation Account in annual installments rather than a lump
sum, provided that (i) the payment period for installment payments shall not
exceed ten (10) years following the Payment Commencement Date as described in
Section 6 hereof and (ii) payment shall not be made in installments but rather
in a lump sum if the Director made a Section 13 Event Election, as defined
below, and Section 6(c) hereof applies.  The number of shares of Common Stock
distributed in each installment shall be determined by multiplying (i) the
number of shares of Common Stock in the Deferred Stock Compensation Account on
the date of payment of such installment, by (ii) a fraction, the numerator of
which is one and the denominator of which is the number of remaining unpaid
installments, and by rounding such result down to the nearest whole number of
shares.  The balance of the number of shares of Common Stock in the Deferred
Stock Compensation Account shall be appropriately reduced in accordance with
Section 5(a) hereof to reflect the installment payments made hereunder.  Shares
of Common Stock remaining in a Deferred Stock Compensation Account pending
distribution pursuant to this Section 5(b) shall be subject to adjustment
pursuant to Section 12 hereof and, for former Directors who are not Directors on
March 14, 1997 but were Directors prior to that date, shall continue to be
credited with respect to dividends or distributions paid on the Common Stock
pursuant to Section 5(a) hereof.  If a lump sum payment or the final installment
payment hereunder would result in the issuance of a fractional share of Common
Stock, such fractional share shall not be issued and cash in lieu of such
fractional share shall be paid to the Director based on the Fair Market Value of
a share of Common Stock, as defined in Section 15 hereof, on the date
immediately preceding the date of such payment.  The Corporation shall issue
share certificates to the Director, or the Director's Beneficiary, for the
shares of Common Stock distributed hereunder.  As of the date on which the
Director is entitled to receive payment of shares of Common Stock pursuant to
this Section 5(b) hereof, a Director or the Director's Beneficiary shall be a
shareholder of the Corporation with respect to such shares.


(c)           Director’s Beneficiary.  The Director’s Beneficiary means any
beneficiary or beneficiaries (who may be named contingently or successively)
named by a Director under the Plan to whom any benefit under the Plan is to be
paid in the case of his or her death before he or she receives any or all of
such benefit.  Each such designation shall revoke all prior designations by the
same Director, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Director in writing with the Secretary of the
Corporation during the Director’s lifetime.  In the absence of such a
designation, Director’s Beneficiary means the person designated by the Director
in the Director's Will, or, if the Director fails to make a testamentary
disposition of the shares or dies intestate, to the person entitled to receive
the shares pursuant to the laws of descent and distribution of the state of
domicile of the Director at the time of death.




SECTION 6
Payment Commencement Date


(a)           General.  Except as otherwise provided in Sections 6(b) and 6(c)
hereof, payment of shares in a Deferred Stock Compensation Account shall
commence on April 1 (or if April 1 is not a business day, on the immediately
preceding business day) of the calendar year following the calendar year in
which the Director first separates from service with the Corporation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor section, upon or after ceasing to be a member of the Board for any
reason, including by reason of death or disability.  If, in the case of a
Meeting Fee Deferral Election, the first amount credited to a particular
Deferred Stock Compensation Account with respect to such Director is credited
after such April 1 or any amount is credited to such a Deferred Stock
Compensation Account after a lump sum payment has been made pursuant to this
Section 6(a) from such Deferred Stock Compensation Account, payment of shares
credited to such Deferred Stock Compensation Account shall commence on the April
1 (or if April 1 is not a business day, on the immediately preceding business
day) following the date on which the shares are so credited.


(b)           Delay in Payment.  Notwithstanding Section 6(a) hereof and except
as otherwise provided in Section 6(c) hereof, a Director may irrevocably elect,
by filing a Notice of Election with the Secretary of the Corporation in the form
prescribed by the Corporation, to commence payment on a date later than the date
specified in Section 6(a) hereof provided that:


(i)  
Such election must be made at least twelve (12) months prior to the date on
which payments otherwise would have commenced pursuant to Section 6(a) hereof;
and



(ii)  
The payment commencement date specified in such election under this Section 6(b)
must be not less than five (5) years from the date on which payments otherwise
would have commenced pursuant to Section 6(a) hereof.



The provisions of this Section 6(b) are intended to comply with Section
409A(4)(C) of the Code, or any successor section, and shall be interpreted
consistently therewith.


(c)           Section 6(c) Event.  Notwithstanding Sections 6(a) and 6(b)
hereof, effective for Director Fees and Meeting Fees payable (but for any
deferral elections) on and after January 1 of the year following the date on
which the Notice of Election is filed (and on and after January 1, 2005),  a
Director may irrevocably elect, by filing a Notice of Election with the
Secretary of the Corporation in a form prescribed by the Corporation, to receive
payment of all shares of Common Stock credited to the Director’s Deferred Stock
Compensation Account with respect to such Director Fees and Meeting Fees, upon
the earlier of when payment would be made pursuant to Sections 6(a) or 6(b)
hereof or in a lump sum immediately following the occurrence of any Section 6(c)
Event, as defined below (a “Section 6(c) Event Election”). A Section 6(c) Event
Election shall be effective on the date on which it is filed with respect to
Director Fees and Meeting Fees payable (but for any deferral elections) after
the time of a person’s initial election to the office of Director, or any
subsequent re-election if immediately prior thereto such person was not serving
as a Director, provided (i) the Director files such Section 6(c) Event Election
within ten (10) business days subsequent to being elected or re-elected as a
Director and (ii) a Section 6(c) Event Election shall only be effective for
Director Fees and Meeting Fees payable for services performed after the Section
6(c) Event Election is filed.  A Director may terminate a Section 6(c) Event
Election only by filing a Notice of Termination of Section 6(c) Event Election
with the Secretary of the Corporation in the form prescribed by the Corporation,
which shall be effective for Director Fees and Meeting Fees payable (but for any
deferral elections) on and after January 1 of the year following the date on
which such Notice of Termination of Section 6(c) Event Election is filed.  If
payments from a Director’s Deferred Stock Compensation Account have previously
commenced at the time of a Section 6(c) Event which results in a permissible
lump sum payment pursuant to this Section 6(c), for purposes of applying this
Section 6(c) shares previously paid from the Director’s Deferred Stock
Compensation Account shall be deemed to be from Director Fees and Meeting Fees
not subject to a Section 6(c) Event Election, to the extent thereof.  A Section
6(c) Event shall mean the date upon which any event occurs which constitutes a
change in the ownership or effective control of the Corporation or in the
ownership of a substantial portion of the assets of the Corporation under
Section 409A of the Code or any successor section and Treasury Regulation §1.
409A-3(i)(5)(v)-(vii) thereunder or any successor section, provided that:


 
(i)
The percentage specified in Treasury Regulation §1.409A-3(i)(5)(v) (addressing
the percentage change in the ownership of the total fair market value or voting
power of the Corporation’s stock) shall be 50 percent and not a higher
percentage;



 
(ii)
The percentage specified in Treasury Regulation §1.409-3(i)(5)(vi)(A)(1)
(addressing the percentage change in the ownership of the voting power of the
Corporation’s stock) shall be 30 percent and not a higher percentage;



 
(iii)For purposes of Treasury Regulation §1.409A-3(i)(5)(vi)(A)(2) (addressing a
change in the effective control of the Corporation by virtue of a change in the
composition of the Board), the words “a majority of the members of the
corporation’s board of directors” shall not be replaced by a higher portion; and



 
(iv)The percentage specified in Treasury Regulation §1.409A-3(i)(5)(vii)(A)
(addressing the percentage change in the ownership of the Corporation’s assets)
shall be 40 percent and not a higher percentage.





SECTION 7
Non-Alienability of Benefits


Neither the Director nor the Director's Beneficiary shall have the right to,
directly or indirectly, alienate, assign, transfer, pledge, anticipate or
encumber (except by reason of death) any amounts or shares of Common Stock that
are or may be payable hereunder nor shall any such amounts or shares be subject
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Director or the Director's
Beneficiary or to the debts, contracts, liabilities, engagements, or torts of
any Director or Director's Beneficiary, or transfer by operation of law in the
event of bankruptcy or insolvency of the Director or the Director's Beneficiary,
or any legal process.




SECTION 8
Nature of Deferred Stock Compensation Accounts


Any Deferred Stock Compensation Account shall be established and maintained only
on the books and records of the Corporation.  No assets or funds of the
Corporation, a Subsidiary or the Plan shall be removed from the claims of the
Corporation's or a Subsidiary's general or judgment creditors or otherwise made
available, and no shares of Common Stock of the Corporation to be issued
pursuant to a Deferred Stock Compensation Account shall be issued or
outstanding, until such amounts and shares are actually payable to a Director or
a Director's Beneficiary as provided herein.  The Plan constitutes a mere
promise by the Corporation to make payments in the future.  Each Director and
Director's Beneficiary shall have the status of, and their rights to receive a
payment of shares of Common Stock under the Plan shall be no greater than the
rights of, general unsecured creditors of the Corporation.  No person shall be
entitled to any voting rights with respect to shares credited to a Deferred
Stock Compensation Account and not yet payable to a Director or the Director's
Beneficiary.  The Corporation shall not be obligated under any circumstances to
fund any financial obligations under the Plan and the Plan is intended to
constitute an unfunded plan for tax purposes.  However, the Corporation may, in
its discretion, set aside funds in a trust or other vehicle, subject to the
claims of its creditors, in order to assist it in meeting its obligations under
the Plan, if:


 
(a)  such arrangement will not cause the Plan to be considered a funded deferred
compensation plan under the Code;



 
(b)  any trust created by the Corporation, and any assets held by such trust to
assist the Corporation in meeting its obligations under the Plan, will conform
to the terms of the model trust, as described in Rev. Proc. 92-64, 1992-2 C.B.
422 or any successor; and



 
(c)  such set aside of funds is not described in Section 409A(b) of the Code, or
any successor provision.





SECTION 9
Grant of Stock Options and Stock Appreciation Rights
And Award of Restricted Shares


The Committee shall have authority, in its discretion, (a) to grant
“nonstatutory stock options” (i.e., stock options which do not qualify under
Sections 422 and 423 of the Code), (b) to grant stock appreciation rights, and
(c) to award restricted shares.  All grants and awards pursuant to this Section
9 shall be made on or to be effective on a Payment Date.  On or as of each
Payment Date in 2007 and later years, the Committee shall grant or award to each
Director on such Payment Date nonstatutory stock options, stock appreciation
rights and/or restricted shares with a total value of fifty thousand dollars
($50,000) (or such other amount determined by the Board or by any committee of
the Board which the Board authorizes to determine such amount).  The Committee
shall determine in its discretion the portion of each grant and/or award to be
comprised of nonstatutory stock options, stock appreciation rights and
restricted shares and the value of each.




SECTION 10
Terms and Conditions of
Stock Options and Stock Appreciation Rights


Stock options and stock appreciation rights granted under the Plan shall be
subject to the following terms and conditions:


(A)  
The purchase price at which each stock option may be exercised (the “option
price”) and the base price at which each stock appreciation right may be granted
(the “Base Price”) shall be such price as the Committee, in its discretion,
shall determine but shall not be less than one hundred percent (100%) of the
Fair Market Value per share of the Common Stock covered by the stock option or
stock appreciation right on the date of grant.  For purposes of this Section 10,
the Fair Market Value of the Common Stock shall be determined as provided in
Section 15 hereof.



(B)  
The option price for each stock option shall be paid in full upon exercise and
shall be payable in cash in United States dollars (including check, bank draft
or money order), which may include cash forwarded through a broker or other
agent-sponsored exercise or financing program;  provided, however, that in lieu
of such cash the person exercising the stock option may if authorized by the
Committee pay the option price in whole or in part by delivering to the
Corporation shares of the Common Stock having a Fair Market Value on the date of
exercise of the stock option, determined as provided in Section 15 hereof, equal
to the option price for the shares being purchased; except that (i) any portion
of the option price representing a fraction of a share shall in any event be
paid in cash and (ii) no shares of the Common Stock which have been held for
less than one year may be delivered in payment of the option price of a stock
option.  If the person exercising a stock option participates in a broker or
other agent-sponsored exercise or financing program, the Corporation will
cooperate with all reasonable procedures of the broker or other agent to permit
participation by the person exercising the stock option in the exercise or
financing program.  Notwithstanding any procedure of the broker or other
agent-sponsored exercise or financing program, if the option price is paid in
cash, the exercise of the stock option shall not be deemed to occur and no
shares of the Common Stock will be issued until the Corporation has received
full payment in cash (including check, bank draft or money order) for the option
price from the broker or other agent.  The date of exercise of a stock option
shall be determined under procedures established by the Committee, and as of the
date of exercise the person exercising the stock option shall be considered for
all purposes to be the owner of the shares with respect to which the stock
option has been exercised.



(C)  
Upon the exercise of stock appreciation rights the Corporation shall pay to the
person exercising the stock appreciation rights a number of shares of the Common
Stock with a Fair Market Value, as defined in Section 15 hereof, equal to the
difference between the aggregate Fair Market Value, as defined in Section 15
hereof, of the Common Stock on the date of exercise of the stock appreciation
rights and the aggregate Base Prices for the stock appreciation rights which are
exercised (the “Spread”) (rounded down to the next whole number of shares).  No
fractional shares of the Common Stock shall be issued nor shall cash in lieu of
a fraction of a share of Common Stock be paid.  Notwithstanding the foregoing,
at the discretion of the Committee, the Corporation may pay to the person
exercising the stock appreciation rights an amount of cash, rather than shares
of the Common Stock, equal to the Spread if and only if the payment of cash upon
exercise of the stock appreciation rights would not cause the stock appreciation
rights to provide for a deferral of compensation within the meaning of Section
409A of the Code.  The date of exercise of a stock appreciation right shall be
determined under procedures established by the Committee.



(D)  
Unless the Committee, in its discretion, shall otherwise determine and subject
to the terms of Sections 10(F) and 10(G) hereof, stock options and stock
appreciation rights shall be exercisable by a Director commencing on the second
anniversary of the date of grant.  Subject to the terms of Sections 10(F) and
10(G) hereof providing for earlier termination of a stock option or stock
appreciation right, no stock option or stock appreciation right shall be
exercisable after the expiration of ten years from the date of grant.  Unless
the Committee, in its discretion, shall otherwise determine, a stock option or
stock appreciation right to the extent exercisable at any time may be exercised
in whole or in part.



(E)  
Unless the Committee, in its discretion, shall otherwise determine:



 
(i)  no stock option or stock appreciation right shall be transferable or
assignable by the grantee otherwise than:



(a)  
by Will; or



 
(b)if the grantee dies intestate, by the laws of descent and distribution of the
state of domicile of the grantee at the time of death; or



 
(c)to the trustee of a trust that is revocable by the grantee alone, both at the
time of the transfer or assignment and at all times thereafter prior to such
grantee’s death; and



 
(ii) all stock options and stock appreciation rights shall be exercisable during
the lifetime of the grantee only by the grantee or by the trustee of a trust
described in Section 10(E)(i)(c) hereof.



A transfer or assignment of a stock option or a stock appreciation right by a
trustee of a trust described in Section 10(E)(i)(c) to any person other than the
grantee shall be permitted only to the extent approved in advance by the
Committee in writing, in its discretion.  Stock options or stock appreciation
rights held by such trustee also shall be subject to all of the conditions and
restrictions set forth in the Plan and in the applicable agreement with the
grantee as if such trustee were a party to such agreement as the grantee.  In
the event the grantee ceases to be a Director of the Corporation, the provisions
set forth in the Plan and in the applicable agreement with the grantee shall
continue to be applicable to the stock option or stock appreciation right and
shall limit the ability of such trustee to exercise any such transferred stock
options or stock appreciation rights to the same extent they would have limited
the grantee.  The Corporation shall not have any obligation to notify such
trustee of any termination of a stock option or stock appreciation right due to
the termination of service of the grantee as a Director of the Corporation.


(F)  
Unless the Committee, in its discretion, shall otherwise determine, if a grantee
ceases to be a Director of the Corporation, any outstanding stock options and
stock appreciation rights held by the grantee shall vest and be exercisable and
shall terminate, according to the following provisions:



 
(i)  Notwithstanding Section 10(D) hereof, if a grantee ceases to be a Director
of the Corporation for any reason other than those set forth in Section
10(F)(ii) or (iii) hereof, any then outstanding stock option and stock
appreciation right held by such grantee (whether or not vested and exercisable
by the grantee immediately prior to such time) shall vest and be exercisable by
the grantee (or, in the event of the grantee’s death, by the person entitled to
do so under the Will of the grantee, or, if the grantee shall fail to make
testamentary disposition of the stock option or stock appreciation right or
shall die intestate, by the legal representative of the grantee (the “Grantee’s
Heir or Representative”)), at any time prior to the second anniversary of the
date on which the grantee ceases to be a Director of the Corporation or the
expiration date of the stock option or stock appreciation right, whichever is
the shorter period;



 
(ii) Unless the exercise period of a stock option or stock appreciation right
following termination of service as Director has been extended as provided in
Section 13(c) hereof, if during his or her term of office as a non-employee
Director a grantee is removed from office for cause or resigns without the
consent of the Board, any then outstanding stock option and stock appreciation
right held by such grantee shall terminate as of the close of business on the
last day on which the grantee is a Director of the Corporation; and



 
(iii) Notwithstanding Section 10(D) hereof, following the death of a grantee
during service as a Director of the Corporation, or upon the disability of a
Director which requires his or her termination as a Director of the Corporation,
any outstanding stock option and stock appreciation right held by the grantee at
the time of death or termination as a Director due to disability (whether or not
vested and exercisable by the grantee immediately prior to such time) shall vest
and be exercisable, in the case of death of the grantee, by the Grantee’s Heir
or Representative, or, in the case of disability of the grantee, by the grantee
at any time prior to the second anniversary of the date on which the grantee
ceases to be a Director of the Corporation or the expiration date of the stock
option or stock appreciation right, whichever is the shorter period.



Whether a resignation of a Director is with or without the consent of the Board
and whether a grantee is disabled shall be determined in each case, in its
discretion, by the Committee and such determination by the Committee shall be
final and binding.


(G)  
If a grantee of a stock option or stock appreciation right engages in the
operation or management of a business (whether as owner, partner, officer,
director, employee or otherwise and whether during or after service as a
Director of the Corporation) which is in competition with the Corporation or any
of its Subsidiaries, or solicits any of the Corporation’s customers or employees
other than for the benefit of the Corporation, the Committee may immediately
terminate all outstanding stock options and stock appreciation rights held by
the grantee; provided, however, that this sentence shall not apply if the
exercise period of a stock option or stock appreciation right following
termination of service as a Director of the Corporation has been extended as
provided in Section 13(c) hereof.  Whether a grantee has engaged in the
operation or management of a business which is in competition with the
Corporation or any of its Subsidiaries, or solicits any of the Corporation’s
customers or employees other than for the benefit of the Corporation, shall be
determined, in its discretion, by the Committee, and any such determination by
the Committee shall be final and binding.



(H)  
All stock options and stock appreciation rights shall be confirmed by a written
agreement or an amendment thereto in a form prescribed by the Committee, in its
discretion.  Each agreement or amendment thereto shall be executed on behalf of
the Corporation by the Chief Executive Officer (if other than the President),
the President or any Vice President and by the grantee.  The provisions of such
agreements need not be identical



(I)  
In the event of a Section 13 Event (as defined in Section 13 hereof) in which
the Corporation’s stockholders receive consideration in exchange for their
shares of Common Stock, the Committee shall have the authority to require any
outstanding stock option and stock appreciation right to be surrendered for
cancellation by the holder thereof in exchange for a cash payment equal to the
difference between the Fair Market Value, as defined in Section 15 hereof, of
the shares of Common Stock subject to the stock option or stock appreciation
rights on the date of the Section 13 Event and their option prices and Base
Prices, respectively, provided, however, that this Section 10(I) shall not apply
to the extent its application would cause the stock options or stock
appreciation rights to provide for a deferral of compensation within the meaning
of Section 409A of the Code.



Subject to the foregoing provisions of this Section 10 and the other provisions
of the Plan, any stock option or stock appreciation right granted under the Plan
may be exercised at such times and in such amounts and be subject to such
restrictions and other terms and conditions, if any, as shall be determined, in
its discretion, by the Committee and set forth in the agreement referred to in
Section 10(H) hereof or an amendment thereto.




SECTION 11
Terms and Conditions of Restricted Share Awards


(a)           Restricted Share Awards.  Restricted share awards shall be
evidenced by a written agreement in a form prescribed by the Committee, in its
discretion, which shall set forth the number of shares of the Common Stock
awarded, the restrictions imposed thereon (including, without limitation,
restrictions on the right of the awardee to sell, assign, transfer or encumber
such shares while such shares are subject to the other restrictions imposed
under this Section 11), the duration of such restrictions, events (which may, in
the discretion of the Committee, include performance-based events) the
occurrence of which would cause a forfeiture of the restricted shares and such
other terms and conditions as the Committee in its discretion deems
appropriate.  Restricted share awards shall be effective only upon execution of
the applicable restricted share agreement on behalf of the Corporation by the
Chief Executive Officer (if other than the President), the President or any Vice
President, and by the awardee.  The provisions of such agreements need not be
identical.


(b)           Transfers to Trusts.  Neither this Section 11 nor any other
provision of the Plan shall preclude an awardee from transferring or assigning
restricted shares to (i) the trustee of a trust that is revocable by such
awardee alone, both at the time of the transfer or assignment and at all times
thereafter prior to such awardee’s death or (ii) the trustee of any other trust
to the extent approved in advance by the Committee in writing.  A transfer or
assignment of restricted shares from such trustee to any person other than such
awardee shall be permitted only to the extent approved in advance by the
Committee in writing, and restricted shares held by such trustee shall be
subject to all of the conditions and restrictions set forth in the Plan and in
the applicable agreement as if such trustee were a party to such agreement.


(c)           Default Vesting Restrictions.  Unless otherwise determined by the
Committee, restricted shares awarded to a Director shall be forfeited if the
awardee terminates as a Director of the Corporation within two (2) years
following the grant of such restricted shares due to the voluntary resignation
of the Director without the consent of the Board or the removal of the Director
with cause.  Any restricted shares which have not previously vested shall vest
and the restrictions related to service as a Director shall lapse upon the death
of a Director or the disability of a Director which requires his or her
termination as a Director of the Corporation.


(d)           Share Certificates; Dividends.  Following a restricted share award
and prior to the lapse or termination of the applicable restrictions, the share
certificates representing the restricted shares shall be held by the Corporation
in escrow together with related stock powers in blank signed by the
awardee.  Except as provided in Section 12 hereof, the Committee, in its
discretion, may determine that dividends and other distributions on the shares
held in escrow shall not be paid to the awardee until the lapse or termination
of the applicable restrictions.  Unless otherwise provided, in its discretion,
by the Committee, any such dividends or other distributions shall not bear
interest.  Upon the lapse or termination of the applicable restrictions (and not
before such time), the share certificates representing the restricted shares and
unpaid dividends, if any, shall be delivered to the awardee.  From the date a
restricted share award is effective, the awardee shall be a shareholder with
respect to all of the shares represented by the share certificates for the
restricted shares and shall have all the rights of a shareholder with respect to
the restricted shares, including the right to vote the restricted shares and to
receive all dividends, and other distributions paid with respect to the
restricted shares, subject only to the preceding provisions of this Section
11(d) and the other restrictions imposed by the Committee


(e)           Competition.  If an awardee of restricted shares engages in the
operation of management of a business (whether as owner, partner, officer,
director, employee or otherwise) which is in competition with the Corporation or
any of its Subsidiaries or solicits any of the Corporation’s customers or
employees other than for the benefit of the Corporation, the Committee may
immediately declare forfeited all restricted shares held by the awardee as to
which the restrictions have not yet lapsed.  Whether an awardee has engaged in
the operation or management of a business which is in competition with the
Corporation or any of its Subsidiaries or has solicited any of the Corporation’s
customers or employees other than for the benefit of Corporation, shall also be
determined, in its discretion, by the Committee, and any such determination by
the Committee shall be final and binding.




SECTION 12
Adjustment and Substitution of Shares


(a)           Dividends or Distributions in Common Stock.  If a dividend or
other distribution payable in shares of Common Stock shall be declared upon the
Common Stock, the number of shares of Common Stock (i) credited to any Deferred
Stock Compensation Account, (ii) then subject to any outstanding stock options
and stock appreciation rights and (iii) which may be issued or credited under
Section 1 hereof, on the date fixed for determining the stockholders entitled to
receive such stock dividend or distribution, shall be adjusted by adding thereto
the number of shares of the Common Stock which would have been distributable
thereon if such shares had been outstanding on such date.  Shares of Common
Stock so distributed with respect to any restricted shares held in escrow shall
also be held by the Corporation in escrow and shall be subject to the same
restrictions as are applicable to the restricted shares on which they were
distributed.


(b)           Exchanges.  If the outstanding shares of the Common Stock shall,
in whole or in part, be changed into or exchangeable for a different number, or
different kind(s) or class(es) of shares of stock or other securities of the
Corporation or another corporation, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger, consolidation or otherwise, then (i) there shall be
substituted for each share of the Common Stock credited to any Deferred Stock
Compensation Account, subject to any then outstanding stock option and stock
appreciation right, and which may be issued or credited under Section 1 hereof,
the number and kind of shares of stock or other securities or the cash or
property into which each outstanding share of the Common Stock shall be so
changed or for which each such share shall be exchangeable, and (ii) the Board
shall adopt such amendments to the Plan as it deems necessary or desirable to
carry out the purposes of the Plan, including without limitation the continuing
deferral of any shares, securities, cash or other property then credited to any
Deferred Stock Compensation Accounts.  Unless otherwise determined by the
Committee, in its discretion, any such stock or securities, as well as any cash
or other property, into or for which any restricted shares held in escrow shall
be changed or exchangeable in any such transaction, shall also be held by the
Corporation in escrow and shall be subject to the same restrictions as are
applicable to the restricted shares in respect of which such stock, securities,
cash or other property was issued or distributed.


(c)           Option Price and Base Price.  In case of any adjustment or
substitution as provided for in this Section 12, the aggregate option price and
Base Price for all shares subject to each then outstanding stock option and
stock appreciation right, respectively, prior to such adjustment and
substitution shall be the aggregate option price and Base Price, respectively,
for all shares of stock or other securities (including any fraction) to which
such shares have been adjusted or which shall have been substituted for such
shares.  Any new option price or Base Price per share shall be carried to at
least three decimal places with the last decimal place rounded upwards to the
nearest whole number.


(d)           Other Events.  If the outstanding shares of Common Stock shall be
changed in value by reason of any spin-off, split-off, or dividend in partial
liquidation, dividend in property other than cash or extraordinary distribution
to holders of the Common Stock, (i) the Committee shall make any adjustments to
the number of shares of Common Stock credited to any Deferred Stock Compensation
Account, and any outstanding stock option or stock appreciation right, which it
determines are equitably required to prevent dilution or enlargement of the
rights of grantees or the value of those shares of Common Stock credited to such
Deferred Stock Compensation Account which would otherwise result from any such
transaction, and (ii) unless otherwise determined by the Committee, in its
discretion, any stock, securities, cash or other property distributed with
respect to any restricted shares held in escrow or for which any restricted
shares held in escrow shall be exchanged in any such transaction shall also be
held by the Corporation in escrow and shall be subject to the same restrictions
as are applicable to the restricted shares in respect of which such stock,
securities, cash or other property was distributed or exchanged.


(e)           Fractional Shares.  No adjustment or substitution provided for in
this Section 12 shall require the Corporation to issue or sell a fraction of a
share or other security.  Accordingly, all fractional shares or other securities
which result from any such adjustment or substitution shall be eliminated and
not carried forward to any subsequent adjustment or substitution. Owners of
restricted shares held in escrow shall be treated in the same manner as owners
of Common Stock not held in escrow with respect to fractional shares created by
an adjustment or substitution of shares, except that, unless otherwise
determined by the Committee, in its discretion, any cash or other property paid
in lieu of a fractional share shall be subject to restrictions similar to those
applicable to the restricted shares exchanged therefor.


(f)           Limited Rights.  Except as provided in this Section 12, a Director
shall have no rights by reason of any issue by the Corporation of stock of any
class or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.




SECTION 13
Additional Rights in Certain Events


(a)  Definitions.  For purposes of this Section 13, the following terms shall
have the following meaning:


(1)  
The term “Person” shall be used as that term is used in Sections 13(d) and 14(d)
of the 1934 Act.



(2)  
“Beneficial Ownership” shall be determined as provided in Rule 13d-3 under the
1934 Act as in effect on the effective date of the Plan.



(3)  
“Voting Shares” shall mean all securities of a company entitling the holders
thereof to vote in an annual election of directors (without consideration of the
rights of any class of stock other than the Common Stock to elect directors by a
separate class vote); and a specified percentage of “Voting Power” of a company
shall mean such number of the Voting Shares as shall enable the holders thereof
to cast such percentage of all the votes which could be cast in an annual
election of directors (without consideration of the rights of any class of stock
other than the Common Stock to elect Directors by a separate class vote).



(4)  
“Tender Offer” shall mean a tender offer or exchange offer to acquire securities
of the Corporation (other than such an offer made by the Corporation or any
Subsidiary), whether or not such offer is approved or opposed by the Board.



(5)  
“Section 13 Event” shall mean the date upon which any of the following events
occurs:



(i)  
The Corporation acquires actual knowledge that any Person other than the
Corporation, a Subsidiary or any employee benefit plan(s) sponsored by the
Corporation has acquired the Beneficial Ownership, directly or indirectly, of
securities of the Corporation entitling such Person to 20% or more of the Voting
Power of the Corporation;



(ii)  
(a) A Tender Offer is made to acquire securities of the Corporation entitling
the holders thereof to 20% or more of the Voting Power of the Corporation; or
(b) Voting Shares are first purchased pursuant to any other Tender Offer;



(iii)  
At any time less than 60% of the members of the Board shall be individuals who
were either (a) directors on the effective date of the Plan or (b) individuals
whose election, or nomination for election, was approved by a vote (including a
vote approving a merger or other agreement providing the membership of such
individuals on the Board) of at least two-thirds of the directors then still in
office who were directors on the effective date of the Plan or who were so
approved;



(iv)  
The shareholders of the Corporation shall approve an agreement or plan providing
for the Corporation to be merged, consolidated or otherwise combined with, or
for all or substantially all its assets or stock to be acquired by, another
corporation, as a consequence of which the former shareholders of the
Corporation will own, immediately after such merger, consolidation, combination
or acquisition, less than a majority of the Voting Power of such surviving or
acquiring corporation or the parent thereof; or



(v)  
The shareholders of the Corporation shall approve any liquidation of all or
substantially all of the assets of the Corporation or any distribution to
security holders of assets of the Corporation having a value equal to 10% or
more of the total value of all the assets of the Corporation;



provided, however, that (A) if securities beneficially owned by a grantee are
included in determining the Beneficial Ownership of a Person referred to in
paragraph 5(i) hereof or (B) a grantee is required to be named pursuant to Item
2 of the Schedule 14D-1 (or any similar successor filing requirement) required
to be filed by the bidder making a Tender Offer referred to in paragraph 5(ii),
then no Section 13 Event with respect to such grantee shall be deemed to have
occurred by reason of such event.


(b)  Acceleration of the Exercise Date of Stock Options and Stock Appreciation
Rights.  Unless the agreement referred to in Section 10(H) hereof, or an
amendment thereto, shall otherwise provide, notwithstanding any other provision
contained in the Plan, in case any Section 13 Event occurs all outstanding stock
options and stock appreciation rights shall become immediately and fully
exercisable whether or not otherwise exercisable by their terms.


(c)  Extension of the Expiration Date of Stock Options and Stock Appreciation
Rights.  Unless the agreement referred to in Section 10(H) hereof, or an
amendment thereto, shall otherwise provide, notwithstanding any other provision
contained in the Plan, all stock options and stock appreciation rights held by a
grantee whose service with the Corporation as a Director terminates within one
year of any Section 13 Event for any reason shall be exercisable for the longer
of (i) a period of three months from the date of such termination of service or
(ii) the period specified in Section 10(F) hereof, but in no event after the
expiration date of the stock option or stock appreciation right.


(d)  Lapse of Restrictions on Restricted Share Awards.  Unless the agreement
referred to in Section 11 hereof, or an amendment thereto, shall otherwise
provide, notwithstanding any other provision contained in the Plan, if any
Section 13 Event occurs prior to the scheduled lapse of all restrictions
applicable to restricted share awards under the Plan, all such restrictions
shall lapse upon the occurrence of any such Section 13 Event regardless of the
scheduled lapse of such restrictions.




SECTION 14
Administration of Plan; Hardship Withdrawal


Except where the terms of the Plan specifically grant authority to the Committee
of the Board or where the Board delegates authority to the Committee, full power
and authority to construe, interpret, and administer the Plan shall be vested in
the Board.  Decisions of the Committee and the Board shall be final, conclusive,
and binding upon all parties.  Notwithstanding the terms of a Stock Deferral
Election or a Meeting Fee Deferral Election made by a Director hereunder, the
Committee may, in its sole discretion, permit the withdrawal of shares credited
to a Deferred Stock Compensation Account with respect to Director Fees or
Meeting Fees previously payable upon the request of a Director or the Director's
representative, or following the death of a Director upon the request of a
Director's Beneficiary or such beneficiary's representative, if the Board
determines that the Director or the Director's Beneficiary, as the case may be,
is confronted with an unforeseeable emergency.  For this purpose, an
unforeseeable emergency means a severe financial hardship to the Director or the
Director’s Beneficiary resulting from an illness or accident of the Director or
the Director’s Beneficiary, the spouse, or a dependent (as defined in Section
152(a) of the Code) of the Director or the Director’s Beneficiary, loss of the
Director or the Director’s Beneficiary’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Director or the Director’s Beneficiary.  The
Director or the Director's Beneficiary shall provide to the Committee evidence
as the Committee, in its discretion, may require to demonstrate such emergency
exists and financial hardship would occur if the withdrawal were not
permitted.  The withdrawal shall be limited to the amounts necessary to satisfy
such emergency plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Director or the Director’s
Beneficiary’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).  Cash needs arising from foreseeable
events, such as the purchase or building of a house or education expenses, will
not be considered to be the result of an unforeseeable financial
emergency.  Payment shall be made, as soon as practicable after the Committee
approves the payment and determines the number of shares which shall be
withdrawn, in a single lump sum from the portion of the Deferred Stock
Compensation Account with the longest number of installment payments first.  No
Director shall participate in any decision of the Committee regarding such
Director's request for a withdrawal under this Section 14.




SECTION 15
Fair Market Value


Fair Market Value of the Common Stock shall be the mean between the following
prices, as applicable, for the date as of which Fair Market Value is to be
determined as quoted in The Wall Street Journal (or in any other reliable
publication as the Board of the Corporation or its delegate, in its discretion,
may determine to rely upon):


 
(a)  if the Common Stock is listed on the New York Stock Exchange, the highest
and lowest sales prices per share of the Common Stock as quoted in the
NYSE-Composite Transactions listing for such date;



 
(b) if the Common Stock is not listed on such exchange, the highest and lowest
sales prices per share of Common Stock for such date on (or on any composite
index including) the principal United States securities exchange registered
under the Securities Exchange Act of 1934, as amended (the "1934 Act") on which
the Common Stock is listed; or



 
(c) if the Common Stock is not listed on any such exchange, the highest and
lowest sales prices per share of the Common Stock for such date on the National
Association of Securities Dealers Automated Quotations System or any successor
system then in use ("NASDAQ").



If there are no such sale price quotations for the date as of which Fair Market
Value is to be determined but there are such sale price quotations within a
reasonable period both before and after such date, then Fair Market Value shall
be determined by taking a weighted average of the means between the highest and
lowest sales prices per share of the Common Stock as so quoted on the nearest
date before and the nearest date after the date as of which Fair Market Value is
to be determined.  The average should be weighted inversely by the respective
numbers of trading days between the selling dates and the date as of which Fair
Market Value is to be determined.  If there are no such sale price quotations on
or within a reasonable period both before and after the date as of which Fair
Market Value is to be determined, then Fair Market Value of the Common Stock
shall be the mean between the bona fide bid and asked prices per share of Common
Stock as so quoted for such date on NASDAQ, or if none, the weighted average of
the means between such bona fide bid and asked prices on the nearest trading
date before and the nearest trading date after the date as of which Fair Market
Value is to be determined, if both such dates are within a reasonable
period.  The average is to be determined in the manner described above in this
Section 15.  If the Fair Market Value of the Common Stock cannot be determined
on the basis previously set forth in this Section 15 on the date as of which
Fair Market Value is to be determined, the Board or its delegate shall in good
faith determine the Fair Market Value of the Common Stock on such date.  Fair
Market Value shall be determined without regard to any restriction other than a
restriction which, by its terms, will never lapse.




SECTION 16
Securities Laws; Issuance of Shares


The obligation of the Corporation to issue or credit shares of Common Stock
under the Plan shall be subject to:


(i)  
the effectiveness of a registration statement under the Securities Act of 1933,
as amended, with respect to such shares, if deemed necessary or appropriate by
counsel for the Corporation;



(ii)  
the condition that the shares shall have been listed (or authorized for listing
upon official notice of issuance) upon each stock exchange, if any, on which the
Common Stock shares may then be listed; and



(iii)  
all other applicable laws, regulations, rules and orders which may then be in
effect.



If, on the date on which any shares of Common Stock would be issued pursuant to
a current stock payment under Section 3(a) hereof or credited to a Deferred
Stock Compensation Account and after consideration of any shares of Common Stock
subject to outstanding stock options and stock appreciation rights and awards of
restricted shares, sufficient shares of Common Stock are not available under the
Plan or the Corporation is not obligated to issue shares pursuant to this
Section 16, then no shares of Common Stock shall be issued or credited but
rather, in the case of a current stock payment under Section 3(a) hereof, cash
shall be paid in payment of the Director Fees payable, and in the case of a
Deferred Stock Compensation Account, Director Fees, Meeting Fees and dividends,
if applicable, which would otherwise have been credited in shares of Common
Stock,  shall be credited in cash to a deferred cash compensation account in the
name of the Director.  The Board shall adopt appropriate rules and regulations
to carry out the intent of the immediately preceding sentence if the need for
such rules and regulations arises.
.


SECTION 17
Governing Law; Integration


The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the Commonwealth of Pennsylvania.  The Plan contains all of the
understandings and representations between the Corporation and any of the
Directors and supersedes any prior understandings and agreements entered into
between them regarding the subject matter of the Plan.  There are no
representations, agreements, arrangements or understandings, oral or written,
between the Corporation and any of the Directors relating to the subject matter
of the Plan which are not fully expressed in the Plan.




SECTION 18
Effect of the Plan on the
Rights of Corporation and Shareholders


Nothing in the Plan or in any stock option, stock appreciation right or
restricted share award under the Plan or in any agreement providing for any of
the foregoing or any amendment thereto shall confer any right to any person to
continue as a Director of the Corporation or interfere in any way with the
rights of the shareholders of the Corporation or the Board to elect and remove
Directors.




SECTION 19
Amendment and Termination


(a)           General.  The right to amend the Plan at any time and from time to
time and the right to terminate the Plan at any time are hereby specifically
reserved to the Board; provided that no amendment of the Plan shall:


 
(i) be made without shareholder approval if shareholder approval of the
amendment is at the time required by the rules of the NASDAQ National Market
System or any stock exchange on which the Common Stock may then be listed; or



 
(ii) otherwise amend the Plan in any manner that would cause the shares of
Common Stock issued or credited under the Plan not to qualify for the exemption
from Section 16(b) of the 1934 Act provided by Rule 16b-3.



No amendment or termination of the Plan shall, without the written consent of
the holder of shares of Common Stock issued or credited under the Plan or the
holder of a stock option, stock appreciation right or restricted shares
theretofore granted or awarded under the Plan, adversely affect the rights of
such holder with respect thereto.


(b)           Rule 16b-3.  Notwithstanding anything contained in the preceding
paragraph or any other provision of the Plan, the Board shall have the power to
amend the Plan in any manner deemed necessary or advisable for shares of Common
Stock issued or credited under the Plan to qualify for the exemption provided by
Rule 16b-3 (or any successor rule relating to exemption from Section 16(b) of
the 1934 Act), and any such amendment shall, to the extent deemed necessary or
advisable by the Board, be applicable to any outstanding shares of Common Stock
theretofore issued or credited under the Plan.


(c)           Termination Date.  Notwithstanding any other provision of the
Plan:


 
(i)
no shares of Common Stock shall be issued or credited on a Payment Date under
the Plan after November 15, 2014;



 
(ii)
no shares of Common Stock shall be credited with respect to Meeting Fees payable
under the Plan after November 15, 2014;



 
(iii)no stock option or stock appreciation right shall be granted under the Plan
after November 15, 2014; and



 
(iv)no restricted shares shall be awarded under the Plan after November 15,
2014.





SECTION 20
Effective Date


The effective date and date of adoption of the Plan shall be December 9, 1994,
the date of adoption of the Plan by the Board.

 
 

--------------------------------------------------------------------------------

 
